Title: To James Madison from James Stubblefield, 16 July 1819
From: Stubblefield, James
To: Madison, James


Sir,Harpers ferry 16th. July 1819
Having erected a newly invented Machine, in the United States Armory at this place for turning Musket Stocks, & having a favourable opportunity, I have sent you one as a sample of the work performed by it. This Machine is constructed in such a manner, that the hand who attends to it, has only to put the rough stock in the Machine, and it will turn it to the shape that you now see it, in ten minutes, it is then taken to another Machine, & the barrel & Lock is let in the stock in two minutes, so that a stock when in this state of forwardness is done in twelve minutes, which will save to the Government one third of the price, which has been heretofore paid, for stocking. The uniformity of the stocks is another very essential improvement as any number may be turned, precisely of the same shape. Being very desirous that you should see the progress we are making, in the invention & erecting of Machinery for the saving of Labour & expence in the Armory, I have taken the liberty to trouble you at this time.
I have also forwarded one that I intended for Mr Jefferson, & should you meet with an opportunity to forward it without giving yourself any inconvenience would be very thankful if you would send it to him: as I wish that he should also see the great improvement we have made in the turning Lathe. Very respectfully sir your obdt. Servant
James Stubblefield
